Citation Nr: 1530890	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hyperthyroidism, claimed as Graves' disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1995 to December 2001, including service in Southwest Asia from May 1998 to August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously remanded by the Board in January 2012, November 2013, and April 2014.  In December 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2014).  The requested opinion has been provided and has been associated with claims file.  As such, there has been substantial compliance with the previously requested development, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

Hyperthyroidism, to include Graves' disease, did not have onset during active service and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hyperthyroidism, claimed as Graves' disease, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claim on a direct basis in November 2008.  Proper notice regarding the Veteran's service connection claim on a secondary basis was provided within a May 2009 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated all such records with the claims file.  

As noted above, this matter was previously remanded by the Board in January 2012, November 2013, and April 2014, specifically to obtain an adequate VA medical opinion from an endocrinologist as to whether the Veteran's hyperthyroidism was related to her active service.  Most recently, in December 2014, the Board obtained a VHA medical opinion wherein a VA endocrinologist reviewed the entire claims file, considered the Veteran's medical history, and provided an opinion which was supported by a rationale.  Given this development, the Board finds there has been substantial compliance with the previously requested development regarding the Veteran's claim.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, while the Veteran has expressed her disagreement with the December 2014 VHA opinion, she has not challenged the adequacy of the opinion.  Therefore, the Board finds that the examinations and opinions of record are adequate to decide the Veteran's claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor her representative has identified any outstanding evidence relevant her claim on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Hyperthyroidism/Graves' disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for hyperthyroidism, to include Graves' disease.  She initially stated that her condition was due to exposure to depleted uranium during active service and later stated that her condition was first manifest during active service when she experienced symptoms of fatigue, nervousness, loss of menses, skin changes, eye conditions, mononucleosis, strep throat, and trouble sleeping.  

Service treatment records do not document any complaints, treatment, or diagnosis of Graves' disease or another thyroid disorder; however, they do show treatment for mononucleosis and strep throat, with noted complaints regarding ongoing fatigue, in addition to other acute conditions.  A separation examination in September 2001 does not document Graves' disease or another thyroid condition.  

VA and private treatment records document that the Veteran was first diagnosed with hyperthyroidism due to Graves' disease in October 2006, after she sought treatment for a goiter.  

A VA endocrinologist stated in February 2009 that he first saw the Veteran in 2007 for hyperthyroidism due to Graves' disease and that she had been having symptoms consistent with hyperthyroidism for at least a year prior.  When asked whether the Veteran's symptoms over time, and presumably before service discharge in December 2001, could be due to hyperthyroidism, the endocrinologist emphasized that he did not know whether she underwent testing for hyperthyroidism before service discharge, and therefore could not tell for sure, but that it was "quite possible" that her symptoms before 2001 could have been due to a lapsing form of the disease.  When asked how long it would be from the onset of symptoms to a diagnosis of hyperthyroidism, he stated it depended on the severity of the symptoms and indicated that if mild or nonspecific, the onset could be "up to a decade," although most diagnoses with significant hyperthyroidism symptoms are made within two years.  Notably, the VA endocrinologist who provided the February 2009 opinion did not have access to the entire claims folder, including service treatment records.  

In January 2012, the Board first remanded the matter to obtain a supplemental opinion regarding the etiology of the Veteran's Graves' disease.  In June 2012, following a review of the claims file, including service treatment records, VA treatment records, and private treatment records, an expert in occupational medicine opined that the Veteran's Graves' disease was not caused by or a result of active service.  He provided a rationale that the Veteran's claims file and service treatment records did not indicate a diagnosis of Graves' disease during service.  He noted the Veteran's diagnosis of mononucleosis during service and her complaints of fatigue and decreased energy, and referenced a specific treatment note in November 1998 wherein a treating physician attributed ongoing fatigue to poor sleep hygiene versus residual Epstein-Barr virus (EBV) versus hypothymic disorder.  He noted that hypothymic disorder is not a thyroid disorder and that a thyroid examination at the visit was normal, in addition to a normal clinical evaluation of the endocrine system upon discharge examination in September 2001.  Finally, he pointed out that Graves' disease is an autoimmune condition.  

The Board again remanded the matter in November 2013, and noted that the June 2012 VA examiner, an expert in occupational medicine, may have been qualified to provide the opinion, but that he showed no special training in endocrinology, as specifically requested by the Board.  Additionally, there was no indication that the VA endocrinologist who issued the original February 2009 opinion was unavailable or that there was no other qualified endocrinologist who could have responded to the Board's request.  The Board also stated that no particular reference to the February 2009 opinion was made in the June 2012 addendum opinion.  Finally, the Board noted that new evidence, in the form of translated private medical records, had been received since the June 2012 addendum opinion.  Thus, the Board again remanded the matter and requested an addendum opinion from the original February 2009 VA endocrinologist, or another physician with documented expertise in endocrinology.  

In December 2013, another addendum opinion was provided by the same VA physician who provided the previous June 2012 VA addendum opinion.  He noted that the VA endocrinologist who provided the February 2009 statement was not available, confirmed that his prior negative nexus opinion from June 2012 was still valid, and stated that he was medically qualified to render the opinion based upon his experience and knowledge of thyroid disorders, including that he was a board-certified physician in occupational and environmental medicine and an associate professor of medicine at a leading medical center with substantial experience diagnosing and managing thyroid conditions similar to the Veteran's condition.  

The Board determined in April 2014 that another remand was necessary, because while the June 2012/December 2013 VA examiner may be qualified, there was no showing of specific training in endocrinology beyond his conclusory statement regarding his experience and qualification regarding thyroid disorders.  Thus, the Board found a lack of substantial compliance with its prior remand directives, and remanded the matter for a third time to obtain an addendum opinion.  

VA obtained an addendum opinion in May 2014 from a board-certified family practitioner who noted that although an endocrinologist was unavailable to render an opinion, he was qualified based on his training, experience, and knowledge of thyroid disorders, which included over three decades of experience in the practice of medicine and substantial experience with diagnosing and managing thyroid conditions similar to the Veteran's condition.  After a review of the Veteran's claims file, he opined that the Veteran's Graves' disease was less likely than not incurred in or caused by an event, illness, or injury during active service.  He noted that the Veteran was diagnosed with mononucleosis in 1997 and suffered from fatigue and malaise symptoms for months, if not years after that diagnosis, which is consistent with Epstein-Barr virus, a recognized cause of fatigue and malaise symptoms that can be protracted and which explain the majority of the Veteran's symptoms.  He additionally pointed out a November 1998 entry which documented a normal TSH value of 0.72 and stated that if the Veteran's symptoms at that time were caused by hyperthyroidism (Graves' disease), the TSH value would have been expected to have been much lower, such as it was at the time of her 2006 diagnosis of Graves' disease, when her TSH value was 0.01.  He reviewed post-service treatment records which first document symptoms of Grave's disease around 2005, when the Veteran noticed palpitations and irregular menses for at least a year.  In September 2006, she developed a noticeable goiter, shakes, tingling in extremities, loss of menses, pounding heart, and more severe heat intolerance; this was followed by a diagnosis of Graves' disease in October 2006.  Therefore, he stated it was most likely that the Veteran's diagnosed Graves' disease had its clinical onset in approximately 2005, and there was inadequate evidence to support of diagnosis of Graves' disease during active service or within the first post-service year.  

Most recently, the Board requested a VHA medical opinion from an endocrinologist regarding whether the Veteran's Graves' disease and resulting hyperthyroidism first manifested during active service or is otherwise etiologically related to active service.  

The VA endocrinologist opined that the Veteran's condition was less likely than not incurred in or related to active service.  He noted that the Veteran's claimed in-service symptoms, such as malaise, low-grade fever, sore throat, and fatigue, are consistent with viral syndromes such as mononucleosis, for which she was treated during active service.  Moreover, there was no evidence that she was diagnosed with hyperthyroidism or displayed symptoms consistent with Graves' disease during active service.  The endocrinologist stated that Graves' disease is an autoimmune disorder often having a genetic component wherein the immune system produces an antibody that stimulates the thyroid gland to produce too much thyroid hormone.  Based upon his review of the claims file, the endocrinologist noted that the Veteran was not diagnosed with Graves' disease until 2006, several years after discharge from active duty, and that there was no evidence of an abnormal TSH level or symptoms consistent with a thyroid disorder during active service.  

Following a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim that her Graves' disease and resulting hyperthyroidism are due to her active service.  

The only competent medical evidence in favor of the Veteran's claim is the February 2009 statement of a VA endocrinologist that it was "quite possible" that the Veteran's symptoms before 2001 could have been due to a lapsing form of hyperthyroidism.  The endocrinologist also noted that it could be "up to a decade" from the onset of symptoms to a diagnosis of hyperthyroidism, although most diagnoses with significant hyperthyroidism symptoms are made within two years.  The Board notes that the language used by the February 2009 endocrinologist is speculative in attributing the Veteran's hyperthyroidism to her active service; therefore, the Board affords it less probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Moreover, the February 2009 VA endocrinologist did not have access to the entire claims folder, including service treatment records, which further diminishes the probative value of the resulting opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

Indeed, the Board affords more probative weight to the VA negative nexus opinions discussed above, including the most recent opinion provided by a VA endocrinologist that the Veteran's hyperthyroidism was less likely than not incurred in or related to active service.  Such opinions were properly based upon reviews of the Veteran's claims file, including service treatment records, and her reported medical history and symptomatology.  See Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. at 124-25.  Moreover, detailed rationales were provided in support of the negative nexus opinions discussed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran is competent to report her observable symptoms as she experiences them through her senses.  See Layno, 6 Vet. App. 465.  However, she is not competent to provide an etiological opinion linking her Graves' disease and hyperthyroidism to her active service, as such a determination requires complex medical expertise that the Veteran fails to possess.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that the Veteran's lay statements allege a nexus relationship between her Graves' disease and hyperthyroidism and her active service, the Board finds that such statements are of little probative value.  

Additionally, the earliest competent evidence of hyperthyroidism is from October 2006, nearly five years following the Veteran's separation from active service.  Such an interval of time between service and the earliest post-service manifestation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In conclusion, the preponderance of evidence weighs against the Veteran's claim that her Graves' disease and resulting hyperthyroidism are due to her active service.  As a preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for hyperthyroidism, claimed as Graves' disease, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


